DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-20 are directed to the abstract idea of human organizing of activities. The present claims encompass a human performing each of the limitations recited in the independent and dependent claims of controlling the output mode of utterance based on importance degree and background noise. This can be accomplished by adjusting the volume of his or her voice based on the urgency of the message and loudness of the environment. Details are needed explaining how the output mode is controlled using importance degree and background noise. In addition, further explanation is needed describing the term importance degree and affinity for a background noise. It is unclear what it represents. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hazelwood et al. (US 9,704,361) teaches a user input one or more messages (e.g., visual or audio content) with respect to a projection device that is to project the messages to users within an environment. The user may additionally input related information that dictates a context and manner in which the messages are to be projected. The projection device may monitor the environment to identify users, events or actions within the environment. Upon detecting and identifying a particular user, the projection device may visually project the messages onto a surface within the environment, or may audibly output the messages within the environment, which may convey a particular meaning to that user. Optionally, the projection device may authenticate the user in order to determine that the user is the intended recipient of the messages.
Lee (US 2012/0141964) teaches a health care management method and device which display information on a health state of a patient related to first bio-information and second bio-information of the patient, display information that requests the patient to obtain a second measurement of the first bio-information or the second bio-information based on a schedule, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656